 1   WO
 2                                   NOT FOR PUBLICATION
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Susan Pearson,                                    No. CV-16-02721-PHX-DJH
10                  Plaintiff,                         ORDER
11   v.
12   Sean Cannon, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s Motion for Award of Attorneys’ Fees and
16   Costs, filed in association with a garnishment that was initiated to collect on the 2017

17   judgment in this matter (Doc. 59). Defendants Sean Cannon and Cannon Law Firm, PLLC
18   (collectively “Cannon”) filed a Response (Doc. 61), as did non-party Cambridge Estates

19   Homeowners Association (“Cambridge Estates”) (Doc. 60). Plaintiff, Susan Pearson, filed

20   a Consolidated Reply to the Responses of Cannon and Cambridge Estates (Doc. 62).
21          I.     Background
22          Plaintiff brought this action against Cannon in August 2016, alleging violations of

23   the Fair Debt Collections Practices Act. (Doc. 1). On March 2, 2017, the Parties filed a

24   Stipulation for Entry of Judgment in Plaintiff’s favor in the amount of $1,025.00. (Doc.

25   26). This Court approved the Stipulation and entered judgment in favor of Plaintiff and

26   against Defendants for $1,025.00, plus interest at the rate of .66% per annum from the date
27   of the Judgment until paid in full. (Doc. 27). Plaintiff subsequently filed a Motion for
28   Award of Attorneys Fees (Doc. 28), which this Court granted in the amount of $13,335.00
 1   (Doc. 33). The Clerk of Court then entered judgment in favor of Plaintiff and against
 2   Defendants for the $13,335.00 in attorneys’ fees. (Doc. 34). The Clerk also entered a
 3   Judgment on Taxation of Costs for $1,516.12. (Doc. 32). On June 28, 2017, Plaintiff filed
 4   a Notice of Satisfaction of Stipulated Judgment, stating that the $1025.00 stipulated
 5   judgment had been satisfied, but that the Judgments for Attorneys’ Fees and Costs had not
 6   yet been satisfied. (Doc. 35).
 7          On May 2, 2019, Plaintiff applied for a writ of garnishment for monies in the
 8   possession of garnishee, Maricopa County Sheriff’s Office (the “County”), that were being
 9   “held on behalf of” Cannon. (Doc. 36). The Application for Writ of Garnishment stated
10   that the judgment for taxation of costs, plus the attorneys’ fees judgment, totaled
11   $14,851.12 and that the total amount of the outstanding judgments, including interest, was
12   $15,145.04 (Doc. 36). The Application for Writ of Garnishment also stated that Plaintiff
13   had “good reason to believe, and therefore alleges,” that the County had in its possession
14   non-exempt monies and/or personal property belonging to Cannon. (Doc. 36 at 2). A Writ
15   of Garnishment was issued to the County, again identifying a total amount owed of
16   $15,145.04. (Doc. 38).
17          In the County’s Answer to the Writ of Garnishment, the County stated that it
18   “received $16,287.89 on May 16, 2019 for judgments arising out of Maricopa County
19   Superior Court cause number CV2018-007526.” (Doc. 39 at 2). The Answer further stated
20   that “$12,707.33 of this amount is owing to the Judgment Debtor, Sean Cannon” and that
21   “$2,920.00 is withheld from [Cannon] for attorney’s fees that [Cannon] alleged occurred
22   but have not been awarded by the Superior Court.” (Doc. 39 at 2). The County stated that
23   it would hold the funds pending an order from the Federal Court. (Doc. 39 at 2).
24          On May 16, 2019, Cannon filed an Objection to Garnishment, Request to Quash
25   Garnishment, and Request for Hearing. (Doc. 40). In this Objection, Cannon stated that
26   the funds being held by the County did not belong to Cannon, but instead belonged to
27   Cannon’s legal client, Cambridge Estates. (Doc. 40 at 1-2). Cannon further stated that the
28   funds were in the possession of the County as a result of a foreclosure judgment in


                                               -2-
 1   Maricopa County Superior Court case number CV2018-007526, Cambridge Estates
 2   Homeowners Association v. Dung Ta. (Doc. 40 at 2). Cannon attached a copy of the
 3   judgment in that case, which shows that the named plaintiff was Cambridge Estates and
 4   that Cannon was the attorney for Cambridge Estates. (Doc. 40-1). Non-party Cambridge
 5   Estates, still represented by Cannon, similarly filed a Motion to Quash Garnishment and
 6   Request for Hearing. (Doc. 42). That Motion to Quash Garnishment also objected to the
 7   garnishment on the basis that the “money being held belongs to Cambridge, not its
 8   attorney.” (Doc. 42 at 2).
 9          In Plaintiff’s May 23, 2019, Response to the Motions to Quash, Plaintiff stated that
10   she “filed a Writ of Garnishment seeking $2,920 that is not part of any state court judgment
11   and that belongs to [Cannon].” (Doc. 45 at 1). Plaintiff also stated that there was an
12   existing state court judgment that awarded $12,707.33 to Cambridge Estates and that the
13   “Writ of Garnishment does not seek those funds.” (Doc. 45 at 2). Plaintiff’s Response
14   then details alleged flaws in the $2,920.00 of additional costs in the Maricopa County
15   Superior Court case between Cambridge Estates and Dung Ta. Specifically, Plaintiff
16   alleged that the $2,920.00 in costs was obtained in violation of state and federal law and in
17   violation of court order. (Doc. 45 at 3-5). Plaintiff further alleged that the $2,920.00 was
18   “part of a pattern of Cannon procuring or seeking personal funds disguised as amounts due
19   to clients.” (Doc. 45 at 5). Plaintiff next asserted that “[Cannon] is using the Writ in the
20   Ta case to collect what he believes he is entitled to above and beyond the fees awarded in
21   the Judgment in the Ta case. As the $2,920 is earmarked to go to Cannon, it is clearly
22   subject to garnishment.” (Doc. 45 at 8). Plaintiff then acknowledged that an evidentiary
23   hearing “may be appropriate” and stated that discovery regarding the accounting of both
24   Cannon and Cambridge Estates is necessary. (Doc. 45 at 8).1
25
     1
       Plaintiff’s extensive familiarity with the Maricopa County Superior Court case between
26   Cambridge Estates and Dung Ta apparently arises from the fact that Plaintiff’s counsel also
     represents Dung Ta in that matter. (Doc. 45-1 at 24). Indeed, in Plaintiff’s Response to
27   the Objection to the Garnishment, Plaintiff states that “[g]iven the experience that
     Plaintiff’s firm has had in which Cannon has withheld critical and material documents
28   against the mandates of Arizona Statute and the Arizona Rules of Civil Procedure, Plaintiff
     requests that this Court schedule the evidentiary hearing sixty days from the date of the

                                                 -3-
 1          The Objection to Garnishment was referred to Magistrate Judge John Boyle (Doc.
 2   44), who scheduled a garnishment hearing for June 11, 2019 (Doc. 46). At the June 11,
 3   2019, hearing, an evidentiary hearing was scheduled for August 19, 2019. (Doc. 50). The
 4   Court also stated that Plaintiff “may serve limited discovery on [Cannon]” prior to the
 5   evidentiary hearing. (Doc. 50 at 2).
 6          On June 29, 2019, Cannon and Cambridge Estates withdrew their Objections and
 7   Motions to Quash Garnishment “as to the $2,920.00 at issue in the garnishment action.”
 8   (Doc. 57 at 1). Cannon and Cambridge Estates also requested that the evidentiary hearing
 9   be cancelled and that all post-judgment discovery actions relating to Cambridge Estates be
10   quashed because Cambridge Estates “has no connection to the above matter in any way
11   whatsoever.” (Doc. 57 at 2). This Court granted the Motion to Withdraw, vacated the
12   August hearing, and ordered that all post-judgment discovery shall cease. (Doc. 58). On
13   or around July 3, 2019, the County released the $2,920 to Plaintiff and released the
14   remainder of the garnished $16,287.89 to Cannon in trust for Cambridge Estates. (Doc.
15   59-4 at 57-58).
16          On July 16, 2019, Plaintiff filed the Motion for Award of Attorneys’ Fees and Costs,
17   seeking $13,860.00 in fees and $549.80 in costs. (Doc. 59; Doc. 59-1 at 4).
18          II.    Analysis
19          Plaintiff asserts that she is entitled to fees for this garnishment based upon this
20   Court’s inherent authority to sanction actions taken in bad faith; based upon 28 U.S.C. §
21   1927, which provides that an attorney can be required to personally satisfy excess costs
22   caused by the attorney “unreasonably and vexatiously” multiplying the proceedings; and
23   based upon A.R.S. § 12-1580(E), which provides for an award of fees when an objection
24   to garnishment is made “solely for the purpose of delay or to harass the judgment creditor.”
25   (Doc. 59 at 1, 4). In support of this position, Plaintiff asserts that “[b]ecause of the actions
26   of Cambridge Estates and Cannon, Plaintiff was required to compile and file lengthy
27   court conference to build in the inevitable discovery conferences that will arise in this
     matter.” (Doc. 45 at 9 (emphasis added)). Plaintiff then states that Plaintiff can have all
28   written discovery ready to present to the management company of Cambridge Estates
     within three business days of the Court’s conference. (Id.).

                                                  -4-
 1   responses with detailed exhibits demonstrating their fraudulent accounting, prepare for a
 2   potential evidentiary hearing, and draft and submit discovery demands and subpoenas all
 3   to get information that Defendants have been hiding in two other proceedings in efforts to
 4   mask that the sought funds by [Plaintiff] masked as debts to Cambridge Estates.” (Doc. 59
 5   at 2). Plaintiff also alleges that, because it only sought $2,920 in the garnishment and
 6   because Cannon and Cambridge Estates eventually withdrew their objections to the
 7   garnishment of that amount, the initial objections were made in bad faith or solely for the
 8   purpose of delay or harassment. (Doc. 59, Doc. 62).
 9          In response, Cannon and Cambridge Estates both assert that the original amount
10   stated in the Writ of Garnishment was $15,145.04, which is far greater than the $2,920.00
11   to which Cannon and Cambridge Estates ultimately withdrew their objection. (Doc. 60 at
12   2, Doc. 61 at 2-3). Cannon and Cambridge Estates also argue that they did not act in bad
13   faith or solely to delay or harass because the garnishment was issued against money that
14   belonged to Cambridge Estates, a non-party client of Cannon’s; they explain that, because
15   the money did not belong to Cannon (the Defendant and Judgment Debtor), but instead
16   belonged to Cambridge Estates (whose only connection to this matter is that it is
17   represented by Cannon), it would not be proper to garnish the money. (Doc. 60, 61).
18   Cannon and Cambridge Estates also state that they withdrew their objections to the
19   garnishment of the $2,920.00 once it became clear at the hearing before Judge Boyle that
20   Plaintiff was only seeking to garnish $2,920.00, not the original $15,145.04 stated in the
21   Writ of Garnishment. (Id.).
22          Under Rule 69 of the Federal Rules of Civil Procedure, when there is a money
23   judgment, “[t]he procedure on execution—and in proceedings supplementary to and in aid
24   of judgment or execution—must accord with the procedure of the state where the court is
25   located.” Fed. R. Civ. P. 69(a)(1). Arizona Revised Statute § 12-1570 et seq. addresses
26   garnishment procedure in Arizona. Section 12-1580, regarding objections to garnishment,
27   identifies the limited circumstances under which a party may recover costs and attorneys’
28   fees in a garnishment proceeding:


                                                -5-
 1          The prevailing party may be awarded costs and attorney fees in a reasonable
            amount determined by the court. The award shall not be assessed against nor
 2          is it chargeable to the judgment debtor, unless the judgment debtor is found
            to have objected to the writ solely for the purpose of delay or to harass the
 3          judgment creditor.
 4   Ariz. Rev. Stat. Ann. § 12-1580(E) (emphasis added). This statute is the “exclusive avenue
 5   for recovering fees in a garnishment proceeding.”          Ironwood Commons Community
 6   Homeowners Assoc., Inc. v. Randall, 439 P.3d 1193, 1198 (Ariz. Ct. App. 2019); Blum v.
 7   Cowan, 330 P.2d 961, 966 (Ariz. Ct. App. 2014) (stating that the statute provides for the
 8   exclusive means to obtain attorneys’ fees for garnishments). Therefore, based on this
 9   statute, Plaintiff may only recover costs and fees for the garnishment if Defendant objected
10   to the writ solely for the purpose of delay or to harass the judgment creditor.
11          Here, Plaintiff presents a myriad of allegations regarding Cannon’s relationship with
12   his client, Cambridge Estates, as well as Cannon’s alleged efforts to hide the terms of their
13   fee agreement. (Doc. 62 at 4). Plaintiff’s allegations, however, are insufficient to establish
14   that Cannon and Cambridge Estates objected to the garnishment “solely” to delay or to
15   harass Plaintiff. There does not seem to be a dispute that, of the more than $15,000 that
16   was garnished, only $2,920 was properly subject to the garnishment. The Application for
17   Writ of Garnishment and Affidavit in Support of Application for Writ of Garnishment only
18   mentioned the $14,851.12 owed. (Doc. 35, Doc. 37). The Application for Writ of
19   Garnishment also broadly stated that the County “is holding non-exempt monies on behalf
20   of [Cannon]” and that the “amount of the outstanding judgments [including interest]. . . is
21   $15,145.04.” (Doc. 36 at 2). Based on the Writ of Garnishment and the fact that the
22   garnished amount included a substantial amount of money that ultimately belonged to
23   Cambridge Estates, not to Defendant/Judgment Debtor Cannon, the objections filed by
24   Cannon and Cambridge Estates were not made “solely for the purpose of delay or to harass
25   the judgment creditor.” See Ariz. Rev. Stat. § 12-1580(E).
26          Plaintiff argues that it is nonetheless entitled to fees because it clarified that it was
27   only seeking the $2,920.00 as early as its Response to the Objections that it filed on May
28   23, 2019 (Doc. 62 at 6 (citing Doc. 45 at 2)). Therefore, according to Plaintiff, because


                                                  -6-
 1   Cannon and Cambridge Estates did not withdraw their objections as to the $2,920.00 until
 2   June 29, 2019, Cannon and Cambridge Estates demonstrated an intent to delay, as well as
 3   bad faith. (Doc. 62 at 6-7). Arizona Revised Statute § 12-1580(E) is silent regarding the
 4   timing of any obligation to withdraw objections regarding a portion of garnished funds.
 5   Rather, § 12-1580(E) simply authorizes a fee award if a party objects to the garnishment
 6   solely for purposes of delay or harassment. As discussed above, because the amount
 7   garnished included a substantial amount that belonged to Cambridge Estates, not to the
 8   judgment debtor Cannon, the Court cannot conclude that the objection was improper or
 9   was solely for purposes of delay or harassment.2
10          Plaintiff further argues that the heightened “solely for the purpose of delay or to
11   harass” standard in § 12-1580(E) does not apply to Cambridge Estates because the statute
12   only refers to the judgment debtor’s objection and Cambridge Estates is a third party, not
13   the judgment debtor. (Doc. 62 at 9-10). Therefore, Plaintiff argues, the Court need not
14   find an intent to delay or harass before it awards fees against Cambridge. The Court
15   declines to do so; Cambridge Estates is not the judgment debtor and rightfully objected to
16   a garnishment of its funds.
17          The Court also declines to award fees based upon its authority to sanction bad faith
18   actions or its authority to award fees based on counsel unreasonably and vexatiously
19   multiplying the proceedings. First, Arizona case law states that, within the context of a
20   garnishment proceeding, § 12-1580(E) is the “exclusive avenue” for recovering fees.
21   Ironwood Commons, 439 P.3d at 1198. Second, assuming that this statute does not impact
22   the Court’s authority to award fees based upon bad faith or unreasonable and vexatious
23
24   2
       Consistent with this, Arizona statute provides that, if a bank account being held in more
     than one name is garnished, there needs to be a “determination of the interest of the
25   judgment debtor” to that account. Ariz. Rev. Stat. § 12-1595(C). Following this
     determination and upon entry of an order, the garnishee shall release all impounded funds,
26   except those belonging to the judgment debtor. Ariz. Rev. Stat. § 12-1595(D). Although
     the present case does not involve a joint bank account, but instead involves a judgment
27   primarily owed to the Defendant/Judgment Debtor’s client, the situation is analogous
     because the garnished funds did not belong solely to the judgment debtor. Therefore, the
28   first step in the proceeding would necessarily be to determine which funds were subject to
     garnishment; this further indicates that the initial objection was appropriate.

                                                -7-
 1   conduct, the initial amount garnished far exceeded the $2,920.00 that could be attributed
 2   to Cannon, thus necessitating some degree of response. Third, Cannon and Cambridge
 3   Estates withdrew their objections approximately seven weeks before the scheduled
 4   evidentiary hearing and less than three weeks after the initial hearing before Judge Boyle.
 5   Although this withdrawal could have occurred sooner, it occurred sufficiently prior to the
 6   scheduled hearing to suggest that the original delay was not due to bad faith or an effort to
 7   unreasonably and vexatiously multiply the proceedings. Accordingly, the Court declines
 8   to award fees on this basis.
 9          Finally, Plaintiff makes many allegations regarding bad faith by Cannon and
10   Cambridge Estates, including the allegations that “they hide from notice that Cambridge
11   Estates has assigned monies to Cannon that they both do not notify courts of” (Doc. 62 at
12   8) and that, “[i]n separate proceedings, undersigned counsel was able to obtain the fee
13   agreement” between Cannon and Cambridge Estates, which allegedly demonstrates that
14   Cambridge Estates assigns Cannon awards of attorneys’ fees and authorizes Cannon to
15   “convert to themselves homeowners payments.” (Doc. 62 at 9). The only issue presently
16   before the Court, however, is whether an award of attorneys’ fees is appropriate based upon
17   Cannon and Cambridge Estates’s objection to the garnishment. Because there was reason
18   to object to the garnishment, the allegations of wide-ranging bad faith across multiple legal
19   actions do not impact the Court’s analysis regarding the award of attorneys’ fees for
20   objecting to the garnishment. Although this Court is gravely troubled by Cannon’s
21   apparent failure to fully satisfy the 2017 judgment in this matter, that failure is also not at
22   issue in this fee application and accordingly cannot be used to justify a fee award for this
23   garnishment, particularly considering the limited circumstances under which Arizona law
24   authorizes such an award.
25   …
26   …
27   …
28   …


                                                  -8-
 1         III.   Conclusion
 2         Based on the foregoing,
 3         IT IS ORDERED that Plaintiff’s Motion for Award of Attorneys’ Fees and Costs
 4   for the Garnishment Proceeding (Doc. 59) is denied.
 5         Dated this 27th day of March, 2020.
 6
 7
 8                                               Honorable Diane J. Humetewa
 9                                               United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -9-
